Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/21/2021.  Claims 1-13 are currently pending in the application.


Election/Restrictions

Applicant’s election without traverse of group I, drawn to claims 1 and 13, in the reply filed on 6/21/2021 is acknowledged.

Claims 2-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2021.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al (US 2008/0300350 A1) in view of Liu et al (US 2003/0144430 A1).

Regarding claim 1, Ohno et al disclose a resin composition comprising a vinyl compound obtained by vinylation of a terminal of a bifunctional phenylene ether oligomer (abstract).  The vinyl compound is represented by formula - 
    PNG
    media_image1.png
    91
    690
    media_image1.png
    Greyscale
 wherein each of “a” and “b” is integer of from 0 to 100 (paragraph 0009).  The 
    PNG
    media_image2.png
    91
    189
    media_image2.png
    Greyscale
in vinyl compound reads on R2 = 
    PNG
    media_image3.png
    56
    103
    media_image3.png
    Greyscale
in present claim 1.  The [-O-X-O-] is represented by formula -
    PNG
    media_image4.png
    162
    375
    media_image4.png
    Greyscale
 wherein R9 to R16 represent the same or different and include a hydrogen atom and an alkyl group having 6 or less carbon atoms (paragraphs 0010-0012).  The [-Y-O-] is represented by formula -
    PNG
    media_image5.png
    169
    191
    media_image5.png
    Greyscale
wherein R17 and R18 are the same or different and represent an alkyl group having 6 or less carbon atoms, R19 and R20 may be the same or different and represent a hydrogen atom, a halogen atom or an alkyl group having 6 or less carbon atoms (paragraph 0013) which reads on 
    PNG
    media_image6.png
    86
    91
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    78
    86
    media_image7.png
    Greyscale
 in formula I of present claims when R17 and R18 = alkyl group having 1 carbon atom and R19 and R20 = hydrogen atom.  The number average molecular weight of vinyl compound is preferably 500 to 3000 (paragraph 0025) which overlaps with number average molecular weight of oligomer in present claim 1.
Ohno et al are silent with respect to functionalization with DCPD, and the properties of cured product.
However, Ohno et al teaches that A in formula 
    PNG
    media_image4.png
    162
    375
    media_image4.png
    Greyscale
representing [-O-X-O-] is a linear, branched or cyclic bivalent hydrocarbon group having 20 or less carbon atoms (paragraph 0011-0012).  Additionally, Liu et al in the same field of invention teach a resin composition comprising a polyphenylene ether chain broken in a phenol resin wherein the phenol resin is dicyclopentadiene phenol resin (abstract).  See example 3, wherein it is observed that when using DCPD (i.e. a cyclic bivalent hydrocarbon having less than 20 carbon atoms), electrical properties are improved (paragraph 0043).  Therefore, in light of the teachings in Liu et al and given that A in formula 
    PNG
    media_image4.png
    162
    375
    media_image4.png
    Greyscale
, of Ohno et al, can include a cyclic bivalent hydrocarbon group having 20 or less carbon atoms, it would have been obvious to one skilled in art prior to the filing of present application, to include DCPD, of Liu et al in the vinyl compound, of Ohno et al, for above mentioned advantages.
Regarding properties of cured product, Ohno et al teach that it is possible to decrease curing temperature and a cured product obtained therefrom has a high glass transition temperature (paragraph 0008).  Given that the compound, of Ohno et al in view of Liu et al, is similar to the compound of present claims and Ohno et al teach that the cured product has high glass transition temperature, one skilled in art would have a reasonable basis to expect the compound of, Ohno et al in view of Liu et al, to have a glass transition temperature equal to or higher then 2440C, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 13, Ohno et al teach that curable resin composition can be cured to form a coating film, can be applied to insulating materials for high-frequency electrical parts, and adhesives (paragraph 0019).

Relevant prior art

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure:  Specifically, Ishii et al (US 2008/0269427 A1) teach a bifunctional phenylene ether oligomer compound having a thermosetting functional group at each terminal (abstract).  A methacrylate compound represented by formula - 
    PNG
    media_image8.png
    57
    585
    media_image8.png
    Greyscale
wherein [-O-X-O-] is represented by formula - 
    PNG
    media_image9.png
    133
    339
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    125
    166
    media_image10.png
    Greyscale
(paragraph 0023).  See example 25 wherein the cured product has a Tg of 2730C (paragraph 0337); Onizuka et al (US 2009/0018303 A1) teach a polyphenylene ether having a number average molecular weight of 4000 or less (abstract); Mori et al (US 2009/0247032 A1) teach vinyl compound based resin composition containing a terminal vinyl compound of a bifunctional phenylene ether oligomer having a polyphenylene ether structure (abstract) represented by formula - 
    PNG
    media_image11.png
    90
    690
    media_image11.png
    Greyscale
 (paragraph 0008) and has a number average molecular weight of 500 to 3000 (paragraph 0013); Oka et al (US 2014/0370771 A1) teach a resin composition comprising bifunctional phenylene ether oligomer (abstract) represented by formula - 
    PNG
    media_image12.png
    88
    664
    media_image12.png
    Greyscale
 wherein [-O-X-O-] is represented by formula - 
    PNG
    media_image13.png
    151
    315
    media_image13.png
    Greyscale
  and [-Y-O-] is represented by formula - 
    PNG
    media_image14.png
    170
    185
    media_image14.png
    Greyscale
 (paragraph 0012) and has a number 
    PNG
    media_image15.png
    70
    494
    media_image15.png
    Greyscale
 wherein [-O-X-O-] is represented by formula - 
    PNG
    media_image16.png
    158
    342
    media_image16.png
    Greyscale
and [-Y-O-] is represented by formula - 
    PNG
    media_image17.png
    164
    165
    media_image17.png
    Greyscale
 (paragraph 0023); Wang et al (US 2015/0044485 A1) teach a resin composition comprising vinyl containing polyphenylene ether resin (abstract) represented by formula - 
    PNG
    media_image18.png
    152
    664
    media_image18.png
    Greyscale
 wherein [-O-X-O-] is represented by formula - 
    PNG
    media_image19.png
    157
    374
    media_image19.png
    Greyscale
 and 
    PNG
    media_image20.png
    160
    238
    media_image20.png
    Greyscale
 (paragraphs 0050-0056); Jung et al (US 2016/0297967 A1) teach a composition comprising polyphenylene ether having two or more vinyl groups (abstract) and represented by formula - 
    PNG
    media_image21.png
    182
    990
    media_image21.png
    Greyscale
 (paragraph 0049) having a number average molecular weight of 1000 to 5000 (paragraph 0060); and Kuo  et al (US 2017/0174957 A1) teach a resin composition comprising polyphenylene oligomer having a number average molecular weight of 400 to 2000 (abstract) and can have a structure represented by formula - 
    PNG
    media_image22.png
    77
    598
    media_image22.png
    Greyscale
(paragraph 0019).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764